Citation Nr: 0309236	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  01-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
disability pension benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 decision of the Committee on 
Waivers and Compromises (COWC) of the Winston-Salem RO which 
denied the appellant's claim for waiver of recovery of an 
overpayment of disability pension benefits in the calculated 
amount of $11,109.

REMAND

In April 2002, the Board undertook additional development of 
the veteran's claim for entitlement to a waiver of recovery 
of an overpayment of disability pension benefits, pursuant to 
authority granted by 38 C.F.R. § 19.9 (a)(2) (2002).  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003) the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  As such, 
although the Board has obtained additional information and 
records from the Social Security Administration, the case 
must be remanded to the RO for readjudication and for 
preparation of a supplemental statement of the case, with 
consideration of any additional evidence received since the 
July 2001 statement of the case.  38 C.F.R. § 19.31 (2002); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  Thereafter, the RO should review all 
of the evidence received since the July 
2001 statement of the case and 
readjudicate veteran's claim for 
entitlement to a waiver of recovery of an 
overpayment of disability pension 
benefits.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


